Citation Nr: 1134414	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 until his retirement in December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for sleep apnea, fibromyalgia and degenerative joint disease of the cervical spine.  When this case was previously before the Board in March 2010, it was remanded for additional development of the record and to ensure due process.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records disclose the Veteran was seen on several occasions in November 1991 for symptoms that were assessed as myalgia.  He was also seen for complaints involving the trapezius and upper back from the shoulder to the neck in March 1994.  He related these symptoms had been present on and off for two to three years.  An examination revealed full range of motion of the cervical spine.  X-rays of the cervical spine were interpreted as revealing disc space narrowing.  He was seen in October 1994 on the day following a motor vehicle accident for right neck pain.  On a physical examination questionnaire in November 1994, the Veteran reported frequent painful joints, weakness and easy fatigability.  No pertinent abnormality was found on the retirement examination in November 1994.  

Service department records following the Veteran's retirement from service reflect he was treated for various complaints, including pain of the upper back, neck and scapula in 1995 and 1996.  The assessments included fibromyalgia, chronic right trapezius strain and somatic dysfunction.  It was stated he did not have fibromyalgia in October 1996.  

The Veteran was examined by the VA in November 2006.  The diagnoses were fibromyalgia, sleep apnea and degenerative arthritis of the cervical spine.  

The Board notes that in its March 2010 remand, it directed that another examination should be conducted and an opinion rendered regarding the etiology of the Veteran's conditions.  It appears, however, that only a medical opinion was provided.  There is no indication the Veteran was present for the examination as there was no recitation of the Veteran's history or his current complaints.  No current clinical findings were recorded.  The Board notes the examiner concluded the Veteran's sleep apnea was not caused by or a result of service or his service-connected hypertension.  She also opined the Veteran had muscle strains rather than fibromyalgia.  Finally, she stated the Veteran's arthritis of the cervical spine was first documented in March 2010.  The only rationale listed was a review of the file and the examination.  As noted above, no physical examination findings were listed.  It must also be noted the examiner did not address the fact X-rays during service were said to reveal disc space narrowing of the cervical spine.  Without a current examination, the examiner could not state whether the Veteran has fibromyalgia or whether his current symptoms are related to those he experienced in service.  While the examiner concluded sleep apnea was not caused by hypertension, she did not address the matter of aggravation.  The Board finds, therefore, that the review of the claims folder is inadequate, and an examination should be conducted.  Appellant's representative has also challenged the adequacy of this document.

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The March 2010 remand directed the AMC to furnish appropriate VCAA notice regarding the Veteran's claim for service connection on a secondary basis.  The letter sent by the AMC later that month made no mention of secondary service connection.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2010).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2) (2011). 

The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  It does not appear, however, that the provisions of 38 C.F.R. § 3.317 have been considered.

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  The RO/AMC must provide appropriate VCAA notice, specifically regarding secondary service connection under the provisions of 38 C.F.R. § 3.310, to include evidence of aggravation.

2.  Schedule a VA neurosurgery examination to determine the nature and etiology of the Veteran's current cervical spine disability.  All necessary tests should be performed.  The examiner should comment whether it is at least as likely as not (50 percent probability or higher) that the Veteran's currently diagnosis arthritis of the cervical spine is related to the disc narrowing reportedly found in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule an appropriate VA examination to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran has fibromyalgia or other chronic joint impairment, and, if so, whether it is related to the symptoms he experienced in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule an appropriate VA examination for the Veteran's sleep apnea.  All necessary tests should be performed.  The examiner is requested to furnish an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hypertension caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his sleep apnea.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


